CLD-225                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-2658
                                     ___________

                            IN RE: DARREL RIVIERE,
                                                Petitioner
                      ____________________________________

                     On a Petition for Writ of Mandamus from the
                  District Court for the District of the Virgin Islands
                (Related to Civ. Nos. 1-00-cv-00116 & 1:05-cv-00042)
                     ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   June 30, 2011

              Before: RENDELL, FUENTES and SMITH, Circuit Judges

                            (Opinion filed: August 4, 2011)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Darrel Riviere petitions this Court for a writ of mandamus directing the District

Court for the District of the Virgin Islands to comply with our order of November 22,

2010, in which we instructed the court to re-weigh the factors of Federal Rule of

Appellate Procedure 4(a)(6) in determining whether to grant Riviere’s motion to reopen

his time to appeal. See Riviere v. United States, No. 10-3371 (order entered on Nov. 22,

2010). His petition emphasizes that a great deal of time has passed since his original


                                           1
notice of appeal and a substantial amount of time has elapsed since our November 2010

order.

         Riviere filed his petition on June 18, 2011, and we received it on June 20. A mere

two days later, the District Court issued a detailed order reweighing the Rule 4(a)(6)

factors and granting Riviere’s request to reopen the time to file his notice of appeal. As

Riviere has now been given the entirety of the relief he asked us to compel, we will deny

his petition for mandamus as moot.




                                              2